Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 3/1/22 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that the first and second plush loops in total lie in common stitch wales) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  As amended claim 1 recites “at least some of the first and the second plush loops lie in common stitch wales”.  This recitation does not require that the entirety of the first and second plush loops lie in a common stitch wale. It merely necessitates that some potion of the first and the second plush loops lie in common stitch wales which is clearly shown at least annotated figures 3 and 4. 
 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-9, 11, 13-17 insofar as definite are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Abrams et al (US 4,732,015) henceforth known as Abrams. 
As seen at least in annotated figures 3 and 4, Abrams teaches the knitted article as claimed including a basic knitted fabric which is knitted from at least one basic knitted fabric thread (G), and at least two plush threads (Bt, Tt) which are plated on the basic knitted fabric thread and which configure first and second plush loops, wherein the first and the second plush loops have dissimilar heights (figure 4) wherein at least one zone is formed in which first (Bt) and second (Tt) plush loops are collectively present, wherein at least some of the first (Bt) and the second (Tt) plush loops lie in common stitch wales as seen at least in figure 4.


    PNG
    media_image1.png
    730
    857
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    416
    801
    media_image2.png
    Greyscale


 Re claim 2, the two plush threads are composed of dissimilar materials or have dissimilar properties (high denier spun yarns) at least relative to ground thread (G, low denier filament yarn) as noted at column 7, paragraph 3. Re claim 3, the two plush threads have dissimilar elasticities at least relative to elastic thread (E). Re claim 5, the two plush threads are incorporated in separate stitch courses of the basic knitted fabric as seen at least in figure 3.  Re claim 6, the two plush threads are incorporated in successive stitch courses as seen at least in figure 3. Re claim 7, the plush threads run in each case helically through the basic knitted fabric, or in that the plush threads in the respective stitch course run in the circumferential direction only in portions given that the sock is circularly knit.  Re claim 8, the first (Bt) and the second (Tt) plush thread are incorporated into the basic knitted fabric in the same stitch course, so as to in each case run in the circumferential direction in portions.  Re claim 9, when viewed in the circumferential direction, a plurality of portions that are formed from the first and from the second plush thread alternate with one another as seen in figure 3. Re claim 11, the number of the first plush loops and the number of the second plush loops are identical or dissimilar.   Re claim 13, the first and the second plush loops project toward the same side of the basic knitted fabric as seen in figure 4.  Re claim 14, at least one weft thread (G) is inserted into the basic knitted fabric.  Re claim 15, the weft thread is incorporated at least into those stitch courses in which the plush thread that forms the lower plush loops is incorporated as seen in figure 3.  Re claim 16, said knitted article is a stocking and the plush loops form an at least local cushioning as seen in at least figure 1. Re claim 17, Abrams teaches the method for producing the knitted fabric of claim 1 including a basic knitted fabric knitted using at least one basic knitted fabric thread (G), at least two plush threads (Bt, Tt) being knitted into said basic knitted fabric while forming first and second plush loops, wherein at least some of the first and the second plush loops lie in common stitch wales.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 12 and 18-21 are rejected under 35 U.S.C. 103 as being unpatentable over Abrams.
Abrams teaches the invention substantially as claimed as indicated above in the rejection to claim 1. Abrams further teaches that the plush treads may be man-made or natural materials (column 7, paragraph 3). However, Abrams does not expressly set forth that one plush thread is from a man-made fiber and the other plush thread is from a natural fiber. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from man-made or natural fibers including such that one plush thread as a man-made fiber and the other plush thread as a natural fiber in order to optimize the sock’s material fabric properties (absorbency, strength, comfort, elasticity, etc). Regarding claim 12, while Abrams teaches a different plush knit arrangement for each plush thread, it is not specifically shown as a 2:1 plush and a 1:2 plush. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to choose from different plush knit arrangements including a 2:1 plush and a 1:2 plush in order to provide an optimal knit structure for comfort for wearer of the sock.  Regarding claims 18 and 21, the knitted fabric is not specifically indicated as thermally post treated.  The Examiner takes official notice that knitted fabrics are well known to be thermally post treated by water, steam or radiation and to do so would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in order to achieve heat setting, reduced wrinkling and/or drying. Regarding claims 19 and 20, while Abrams teaches the natural fiber as wool (column 7, line 54), the man-made fiber is not set forth as polyamide (nylon) it would have been obvious to provide the man-made fiber as (polyamide, i.e. nylon) in order to provide the sock which the material properties of nylon including strength, comfort, elasticity, etc.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Applicant is reminded that all business with the Patent and Trademark Office should be transacted in writing. The action of the Patent and Trademark Office will be based exclusively on the written record in the Office. No attention will be paid to any alleged oral promise, stipulation, or understanding in relation to which there is disagreement or doubt. 37 C.F.R. 1.2
Further it is noted that a complete response must satisfy the requirements of 37 C.F.R. 1.111, including: 
-The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references. 
-A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.
-Moreover, The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims. Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP 2163.06,  MPEP 714.02. The "disclosure" includes the claims, the specification and the drawings. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danny Worrell whose telephone number is (571)272-4997.  The examiner can normally be reached on M-Th.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on 571-272-4888.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANNY WORRELL/             Primary Examiner, Art Unit 3732